Case 1:18-cv-00950-LO-JFA Document 512 Filed 10/22/19 Page 1 of 2 PageID# 22927




       Request for Authorization to bring electronic device(s) into the
       United States District Court for the Eastern District of Virginia
         The following named person(s) is authorized to bring the below described
  electronic device(s) into the United States District Court for the Eastern District of
  Virginia on the date(s) specified:
                                     Thomas M. Buchanan; Michael S. Elkin; Jennifer A. Golinveaux;
         Authorized Person(s):       Thomas Patrick Lane; Diana Hughes Leiden; Andy Cepregi




                                    Laptop computers for slide presentation and necessary
        Electronic Device(s):       accessories and connections.




        Purpose and Location        Room 1000; use of courtroom video monitors for
        OfUse:                      slide presentation during summary judgment hearing

        Case No.:                   1: 18-cv-00950-LO-JFA
                                    Sony Music Entertainment et al. v. Cox Communications, Inc. et
        Case Name:                  al.

        Date(s) Authorized:         10/24/19

        IT Clearance Waived:       ___(Yes)             __(No)

                                    APPROVED BY:


  Date:---------
                                    United States District/Magistrate/Bankruptcy Judge


  A copy of this signed authorization must be presented upon entering the courthouse.


  IT Clearance:
                              IT Staff Member                               Date(s)


  IT clearance must be completed, unless waived, before court appearance.
Case 1:18-cv-00950-LO-JFA Document 512 Filed 10/22/19 Page 2 of 2 PageID# 22928
